Citation Nr: 1637964	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left lower extremity and left foot.

2.  Entitlement to service connection for neuropathy of the right lower extremity and right foot.

3.  Entitlement to service connection for bursitis of the right fifth toe.

4.  Entitlement to service connection for left foot toe corns.

5.  Entitlement to service connection for right foot toe corns.

6.  Entitlement to service connection for bilateral plantar fasciitis.  

7.  Entitlement to service connection for a menstrual disorder. 

8.  Entitlement to a rating in excess of 10 percent for anemia.

9.  Entitlement to an initial compensable rating for mitral valve prolapse, heart murmur, slow pulse and bradycardia. 

10.  Entitlement to an initial compensable rating for bilateral restless leg syndrome.

11.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the cervical spine.

12.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease with bursitis.

13.  Entitlement to an effective date earlier than May 3, 2012, for the grant of service connection for left upper extremity cervical radiculopathy.

14.  Entitlement to an effective date earlier than May 3, 2012, for the grant of service connection for right upper extremity cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had honorable active duty service from May 1985 to July 2009, with service in Southwest Asia from September 1, 1990 to March 23, 1991, and in Iraq from March 4, 2003 to September 21, 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional  Office (RO) in January 2010, March 2011, March 2013, and September 2013.

The January 2010 rating decision granted service connection for mitral valve prolapse, heart murmur, slow pulse and bradycardia, and assigned a noncompensable rating effective August 1, 2009.  The March 2011 rating decision granted service connection for bilateral restless leg syndrome and assigned a noncompensable rating, also effective August 1, 2009.

The March 2013 rating decision granted service connection for cervical radiculopathy of the left and right upper extremities and assigned ratings of 30 and 20 percent, respectively, effective May 3, 2012.  

The September 2013 rating decision continued the ratings assigned for degenerative disc disease and degenerative joint disease of the cervical spine, right hip degenerative joint disease with bursitis, and anemia; and denied service connection for neuropathy of the left lower extremity and left foot, neuropathy of the right lower extremity and right foot, bursitis of the right fifth toe, left foot toe corns, right foot toe corns, bilateral plantar fasciitis, and a menstrual disorder.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  



The issue of entitlement to service connection for a bilateral knee disorder as secondary to neuropathy of the lower extremities has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction    over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board recognizes that the Veteran has attempted to raise the issue of entitlement to an increased rating for right lower extremity sciatica in a statement dated January 2016.  The Veteran is advised that a claim for benefits received on or after March 24, 2015 must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The claims for entitlement to service connection for neuropathy of the left lower extremity and left foot, neuropathy of the right lower extremity and right foot, bursitis of the right fifth toe, left and right foot toe corns, and bilateral plantar fasciitis; and the claims for increased ratings involving the service-connected mitral valve prolapse, heart murmur, slow pulse and bradycardia, bilateral restless leg syndrome, degenerative disc disease and degenerative joint disease of the cervical spine, and right hip degenerative joint disease with bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her claim for service connection for a menstrual disorder and her claim for a rating in excess of 10 percent for anemia.

2.  The Veteran filed a claim to establish entitlement to service connection for several issues, to include cervicalgia, degenerative disc disease C6-C7, and 
degenerative joint disease C4-T1, that was received in March 2009; a January   2010 rating decision granted service connection for degenerative disc disease      and degenerative joint disease of the cervical spine.  

3.  The Veteran did not appeal the evaluations assigned to the service-connected degenerative disc disease and degenerative joint disease of the cervical spine in the January 2010 rating decision, and has not alleged any clear and unmistakable error in that rating decision; therefore that decision is final. 

4.  The Veteran filed a claim for an increased rating for her cervical spine disability that also identified cervical radiculopathy as part of the claim that was received on May 3, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a menstrual disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for anemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for an effective date prior to May 3, 2012, for the grant of service connection for left upper extremity cervical radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to May 3, 2012, for the grant of service connection for right upper extremity cervical radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her claim for service connection for a menstrual disorder and her claim for a rating in excess of 10 percent for anemia.  See hearing transcript.  As she has withdrawn her appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

Earlier Effective Date Claims

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the Veteran's assertions that she is entitled to earlier effective dates for the grant of service connection for left upper extremity cervical radiculopathy, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).


The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Veteran was afforded a hearing before the Board and a copy of the transcript   is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board will now address the merit of the claims for entitlement to an effective date earlier than May 3, 2012, for the grant of service connection for cervical radiculopathy of the left and right upper extremities.  

The Veteran filed a claim to establish entitlement to service connection for several issues, to include cervicalgia, degenerative disc disease C6-C7, and degenerative joint disease C4-T1, that was received in March 2009.  The RO issued a rating decision in January 2010 that, among other things, granted service connection for degenerative disc disease and degenerative joint disease of the cervical spine.  The RO specifically addressed findings that the Veteran had reported pain radiating into the upper extremities, and also noted that sensation was good to light touch on a VA general medical examination conducted on July 20, 2009.  



Notice of the January 2010 rating decision was sent by letter dated January 11,    2010; although the Veteran filed a notice of disagreement regarding other claims adjudicated in that rating decision, she did not indicate that she disagreed with        any aspect of the grant of service connection for degenerative disc disease and degenerative joint disease of the cervical spine.  Since the Veteran did not appeal    the January 2010 rating decision as it pertained to the service-connected degenerative disc disease and degenerative joint disease of the cervical spine, and has not alleged any clear and unmistakable error in that rating decision, the January 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The Veteran filed a claim to establish a rating in excess of 20 percent for the service-connected degenerative disc disease and degenerative joint disease of the cervical spine, which was received on May 3, 2012.  In seeking a higher rating, she specifically noted that she continued to experience neck and shoulder pain, which resulted in numbness and burning sensations in her arms and elbows, with the left side being affected more than the right, and that she had been diagnosed with cervical radiculopathy.

In the March 2013 rating decision that is the subject of this appeal, the RO established service connection for cervical radiculopathy of the left and right    upper extremities as complications of the cervical spine disability, and assigned ratings of 30 and 20 percent, respectively, effective May 3, 2012, the date on which the Veteran's claim had been received.  

The Veteran essentially contends that she is entitled to an effective date of August 1, 2009, for the cervical radiculopathy of the left and right upper extremities as these   are secondary to the service-connected degenerative disc disease and degenerative joint disease of the cervical spine.  See May 2013 statement in support of claim.  She testified in February 2016 that she filed her initial claim for the radiculopathy in    May 2012 and that she was asking for the backdate of August 1, 2009, because the diagnosis was in her record and she was not aware that they were secondary to the original condition involving her cervical spine.  Her representative asserted that VA had knowledge of the radiculopathy such that the Veteran felt the effective date for the grant of service connection for these conditions should go back to the August 1, 2009, date on which the cervical spine disability was established.  

Generally, the effective date of an award of service connection, to include on a secondary basis, is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

Prior to March 24, 2015, the VA administrative claims process recognized formal  and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than May 3, 2012, for the grant of service connection for left upper extremity cervical radiculopathy and right upper extremity cervical radiculopathy.  

Under the law discussed above, the effective date for a grant of service connection, to include on a secondary basis, is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  As such, the RO assigned the earliest possible effective dates for its grant of service connection for left upper extremity cervical radiculopathy and right upper extremity cervical radiculopathy, which based on the procedural history as outlined in detail above, was May 3, 2012.  

It has been determined that the Veteran's left upper extremity cervical radiculopathy and right upper extremity cervical radiculopathy are related to the service-connected degenerative disc disease and degenerative joint disease of the cervical spine.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be the date the Veteran filed her original claim for service connection for a cervical spine disability.  In fact, the effective date for a secondarily service-connected condition (such as the Veteran's cervical radiculopathy of the      left and right upper extremities) is not necessarily identical to that of the original condition (for a cervical spine disability).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  

In this case, the Veteran did not appeal the January 2010 rating decision that granted service connection for her cervical spine disability and assigned a 20 percent rating.  While she complained of radiating pain during her examination at that time, radiating pain is a factor contemplated in the rating criteria for the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (criteria are to be applied "[w]ith or without symptoms of pain (whether or not it radiates) ...").  She did not appeal the evaluation assigned for her cervical spine disability or otherwise allege that a separate rating for radiculopathy was warranted.  It was not until her May 3, 2012 claim that she mentioned cervical radiculopathy in the context of seeking additional compensation.  Therefore, an earlier effective date for service connection for left and right upper extremity cervical radiculopathy is not warranted, and the appeal is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The issue of entitlement to service connection for a menstrual disorder is dismissed.

The issue of entitlement to a rating in excess of 10 percent for anemia is dismissed.

An effective date earlier than May 3, 2012, for the grant of service connection for left upper extremity cervical radiculopathy is denied.

An effective date earlier than May 3, 2012, for the grant of service connection for right upper extremity cervical radiculopathy is denied.


REMAND

Additional development is needed before the Board can adjudicate the claims for entitlement to service connection for neuropathy of the left lower extremity and left foot, neuropathy of the right lower extremity and right foot, bursitis of the right fifth toe, left and right foot toe corns, and bilateral plantar fasciitis; and the claims for increased ratings involving the service-connected mitral valve prolapse, heart murmur, slow pulse and bradycardia, bilateral restless leg syndrome, degenerative disc disease and degenerative joint disease of the cervical spine, and right hip degenerative joint disease with bursitis.

In regards to the claims for service connection, the Veteran has not been afforded a VA examination related to her claims.  VA foot and neurological examinations should be scheduled on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the claims for increased ratings involving the service-connected mitral valve prolapse, heart murmur, slow pulse and bradycardia; and bilateral restless leg syndrome, these disabilities were last evaluated in July 2009 and November 2011, respectively.  Given the length of time that has passed, contemporaneous VA examinations are warranted.  

In regards to the claims for increased ratings involving the service-connected degenerative disc disease and degenerative joint disease of the cervical spine,      and right hip degenerative joint disease with bursitis, the Veteran underwent VA examinations involving these disabilities in May 2016.  The RO has not considered the findings from these examinations as the examination reports were associated with the electronic record after the claims were certified to the Board.  Remand is needed in order for the RO to consider this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The Board also notes that VA treatment records (submitted by the Veteran and obtained by the RO) and lay statements (submitted by the Veteran) were associated with the electronic record after the claims were certified to the Board.  As the Veteran has not waived RO consideration of this additional evidence, the Board must remand the Veteran's claims for consideration of this additional evidence.  Id.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that  the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for lower extremity neuropathy, foot disabilities, her heart, restless leg syndrome, her neck, and her right hip.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA foot examination.   The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests   and studies should be performed and all clinical findings reported in detail.  Following examination of the Veteran and review of the claims file, the examiner should identify all foot disorders found to be present.  

For all foot disorders diagnosed on examination and the previously diagnosed bursitis of the right fifth toe, left and right foot toe corns, and bilateral plantar fasciitis, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such foot disorder had its onset during active service or is related to such service.  The examiner must provide a rationale for the conclusions reached.

3.  Schedule the Veteran for a VA heart examination to determine the current severity of the service-connected mitral valve prolapse, heart murmur, slow pulse and bradycardia.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the heart disability should be identified.  

4.  Schedule the Veteran for a VA neurological examination to determine the current severity of the service-connected bilateral restless leg syndrome and to obtain an opinion concerning her claim for service connection for neuropathy of the legs and feet.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the bilateral restless leg syndrome disability should be identified.  

Regarding the claimed neuropathy of the lower extremities and feet, the examiner must first indicate whether the Veteran suffers from neuropathy of either lower extremity (distinct from the already service-connected bilateral restless leg syndrome and the right lower extremity sciatica).   

The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neuropathy in either lower extremity or foot had its onset during active service or is otherwise related to service.  The examiner must provide a rationale for the conclusions reached.

If the examiner finds the Veteran does not suffer from neuropathy, the examiner should indicate whether the Veteran's lower extremity neurological symptoms are attributable to other known clinical diagnosis.  If the symptoms cannot be attributed to any known diagnosis, the examiner should indicate whether there are objective indications of neurological disability that represent an undiagnosed illness associated with her service in the Persian Gulf.  The examiner must provide a rationale for the conclusions reached.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


